On Rehearing.
PER CURIAM.
The appellant's motion for rehearing has been duly considered, and it is in all things overruled, except as to the request for findings of fact upon the issue of whether or not James Luther White, the insured, committed suicide on January 17, 1935. This court has carefully considered the testimony bearing upon this issue, and we think that reasonable minds cannot differ upon the conclusions to be reached from a consideration of the same. In accordance with that view, we conclude that said White came to his death on said date by reason of an intentional, self-inflicted wound; that is, it is our opinion from the testimony that he committed suicide.